Dodge, J.
The stoppage of surface water by the grading up of a street is not an act upon which an action for damages against the city- can be predicated. Waters v. Bay View, 61 Wis. 642; Lessard v. Stram, 62 Wis. 112; Johnson v. C., St. P., M. & O. R. Co. 80 Wis. 641.
The arrangement of gutters, ditches, etc., by a city, in the course of grading and adjusting its streets, whereby the course of surface. water is changed and its' flow in certain directions or at a certain place increased, is not actionable. Heth v. Fond du Lac, 63 Wis. 228; Champion v. Crandon, 84 Wis. 405.
The city can no more be liable for the result of two innocent and lawful acts in combination than for the separate consequence of either such acts.
The demurrer was properly sustained.
By the Oourt.— Order affirmed.